DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 9/5/2021.
Claims 1-21 are pending.
Claims 1-21 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7, 8-14, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Exemplary independent claim 1, as amended recites "…in response to receiving at least one write command from a host at a time when the background garbage collection operation has not completed execution, suspending the background garbage collection operation and exiting the background mode…" (independent claim 1, lines 5-8).  As described in the specification and illustrated in the drawings of the disclosure as originally filed, Paragraphs 0080-0081 of the specification state "[a]t the time point B, the host 11 sends a plurality of write commands, and the MSD 10 receives a plurality of write commands from the host 11 and enters the foreground operation time … from the idle time … that is, exits the background mode and enters a foreground mode to process the write commands. At this time, the MCCU 404 suspends the background GCO and enters the foreground mode from the background mode" (emphasis added).  Suspension of a garbage collection operation executing in the background mode and then exiting the background mode to enter the foreground mode to process write operations is described to occur in a temporal sequence: at a first point in time, a GCO is executing in background mode; at a second point in time, one or more write requests are received, the GCO is suspended, the background mode is exited, the foreground mode is entered, and the write commands are processed.  The Examiner notes that this time-based sequence is not a causative sequence as required by the phrase "in response to" in the above-quoted amended independent claim 1.  The phrase "in response to" requires a causative sequence in which a background GCO executing in the background mode is suspended and foreground mode is entered "in response to" (i.e., because) write commands have been received.  Since this causative sequence is unsupported by the originally-filed disclosure, the use of "in response to" introduces new matter.  The Examiner suggests amending the claim to more clearly encompass the temporal ordering described in the originally-filed disclosure (e.g., replacing "in response to" with "immediately after").  Independent claim 8 and independent claim 15 also recite the new matter "in response to" language (independent claim 8, lines 8-9; independent claim 15, lines 11-12).  Dependent claims 2-7, which ultimately depend from independent claim 1; dependent claim 9-14, which ultimately depend from independent claim 8; and dependent claims 16-21, which ultimately depend from independent claim 15, are each rejected for carrying the same deficiency. 

Response to Arguments
In the Remarks dated 9/5/2021, Applicant substantially argues:
The rejection of claims 1-21 under 35 U.S.C. §112(b) has been overcome.
Applicant's arguments dated 9/5/2021 have been fully considered, and they are persuasive.  The Examiner therefore respectfully withdraws the rejection of claims 1-21 under 35 U.S.C. §112(b) made in the non-final Office action dated 6/24/2021.  The Examiner notes that, as more fully described above, that the phrase "in response to" introduces new matter into claims 1-21 of the instant application and thus merits the new ground of rejection under 35 U.S.C. §112(a).  The Examiner further notes that the new ground of rejection was necessitated by Applicant's amendments to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Daniel C. Chappell/Primary Examiner, Art Unit 2135